Citation Nr: 0946489	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  07-01 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma

THE ISSUES

1.  Entitlement to payment or reimbursement of private 
medical expenses incurred at Saint Francis Hospital from 
February 5, 2005, to March 10, 2005.

2.  Entitlement to payment or reimbursement of private 
medical expenses incurred at Saint Francis Hospital from 
September 2, 2005, to September 3, 2005.

3.  Entitlement to payment or reimbursement of private 
medical expenses incurred at Saint Francis Hospital from 
September 8, 2005, to September 16, 2005.

4.  Entitlement to payment or reimbursement of private 
medical expenses incurred at Saint Francis Hospital from 
November 11, 2005, to November 18, 2005.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States

WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and their son


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from October 1945 to October 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
Medical Center in Muskogee, Oklahoma. 

In September 2009, the Veteran, along with his wife and son, 
provided testimony before the undersigned at a Travel Board 
hearing; a transcript of the hearing is of record.  
Additional evidence, and a signed waiver of consideration of 
that evidence by the agency of original jurisdiction, was 
submitted at that time.  38 C.F.R. § 20.1304 (2009).  

At the hearing it was determined that the issue of 
entitlement to payment or reimbursement of private medical 
expenses incurred at Saint Francis Hospital during February 
and March 2006 should be referred to the VAMC for initial 
consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has no service connected disabilities.

2.  The Veteran's hospitalizations at Saint Francis Hospital 
beginning on January 30, 2005, August 31, 2005, September 4, 
2005, and November 2, 2005, were for medical emergencies.


3.  Resolving reasonable doubt in the Veteran's favor, the 
record establishes that during the periods of February 5, 
2005, to March 10, 2005; September 2, 2005, to September 3, 
2005; September 8, 2005, to September 16, 2005; and November 
11, 2005, to November 18, 2005, the Veteran could not have 
been safely transferred to a VA or other Federal facility.


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement by VA of the 
cost of private medical expenses incurred at Saint Francis 
Hospital from February 5, 2005, to March 10, 2005 have been 
met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 2008); 
38 C.F.R. §§ 17.120, 17.1002 (2009).

2.  The criteria for payment or reimbursement by VA of the 
cost of private medical expenses incurred at Saint Francis 
Hospital from September 2, 2005, to September 3, 2005 have 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 
2008); 38 C.F.R. §§ 17.120, 17.1002 (2009).

3.  The criteria for payment or reimbursement by VA of the 
cost of private medical expenses incurred at Saint Francis 
Hospital from September 8, 2005, to September 16, 2005 have 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 
2008); 38 C.F.R. §§ 17.120, 17.1002 (2009).

4.  The criteria for payment or reimbursement by VA of the 
cost of private medical expenses incurred at Saint Francis 
Hospital from November 11, 2005, to November 18, 2005 have 
been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2002 & 
2008); 38 C.F.R. §§ 17.120, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As this case concerns a legal determination as to whether the 
Veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim.  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required.  38 C.F.R. § 17.132.

The Veteran was notified of the decisions and his appellate 
rights and provided with Statements of the Case that informed 
him of the evidence that VA had considered, the pertinent 
laws and regulations, and the reasons and bases for VA's 
decisions.  Relevant medical evidence regarding the non-VA 
medical treatment in February, March, September, and November 
2005 has been obtained and associated with the claims file.  
Based upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claims.

Factual Background

The Veteran does not have any service connected disabilities.

This case involves four separate periods of hospitalization 
of the Veteran at Saint Francis Hospital in Tulsa, Oklahoma.  
The VAMC has approved payment of medical expenses for an 
initial portion of each period, but in each case has 
determined that the Veteran's condition became stable prior 
to his discharge and he could have been transferred to a VA 
facility.  

For the period of hospitalization from January 30, 2005 to 
March 10, 2005, the VAMC authorized payment for the period of 
January 30, 2005 to February 4, 2005, leaving the period from 
February 5, 2005 to March 10, 2005 on appeal.

For the period of hospitalization from August 31, 2005 to 
September 3, 2005, the VAMC authorized payment for the period 
of August 31, 2005 to September 1, 2005, leaving the period 
from September 2, 2005 to September 3, 2005 on appeal.

For the period of hospitalization from September 4, 2005 to 
September 16, 2005, the VAMC authorized payment for the 
period of September 4, 2005 to September 7, 2005, leaving the 
period from September 8, 2005 to September 16, 2005 on 
appeal.

Finally, for the period of hospitalization from November 2, 
2005 to November 18, 2005, the VAMC authorized payment for 
the period of November 2, 2005 to November 10, 2005, leaving 
the period from November 11, 2005 to November 18, 2005 on 
appeal.

On January 30, 2005, the Veteran was admitted to the 
emergency department of Saint Francis Hospital with 
complaints of progressive headache, mental status changes, 
and general weakness.  He was determined to have a subdural 
bleed and was intubated.  A ventricular shunt was placed.  
Pneumonia was noted on February 1, 2005.  Pulmonary 
insufficiency developed that required long-term intubation.

A computer tomography (CT) scan of the head on February 10, 
2005 showed the Veteran's intraventricular hemorrhage and 
hemorrhage in the fourth ventricle were stable to minimally 
decreased.  CT on February 14, 2005 noted blood layering 
dependently in the occipital horns as on the previous 
examination.  The areas of intracranial hemorrhage were 
stable compared with the February 10th CT.  

On February 15, 2005, it was noted that the Veteran's 
ventriculostomy had been accidentally removed during physical 
therapy.  He had had a recurrence of intraventricular 
enlargement and a new ventriculostomy was performed.  A 
February 21, 2005 CT scan noted a new left frontal 
ventricular drain in place.  This failed, and on February 25, 
2005, a new right ventriculoperitoneal shunt was placed.  
This also failed, and another shunt was placed on February 
27th.  A March 1, 2005 CT scan noted the left frontal 
ventriculostomy tube had been withdrawn and replaced with a 
right ventriculostomy tube.  A March 5th CT of the brain 
showed slight interval decrease in lateral ventricular size.  
Positioning of the ventriculoperitoneal shunt was stable.  
There had been interval decrease in the amount of 
intraventricular air.  There was no evidence of acute 
hemorrhage or midline shift, and no extra-axial fluid 
collections were identified.  The March 10, 2005 discharge 
summary noted that the Veteran's wife had hired a certified 
nurse assistant and the Veteran was able to be moved home 
with a live-in nurse and physical therapist.  

On August 31, 2005, he was admitted to the neurologic floor 
of Saint Francis Hospital feeling weak and with slurred 
speech and altered level of consciousness.  CT scan on August 
31st showed no evidence of shunt malfunction.  A CT of the 
head on September 2, 2005 showed no acute-appearing 
abnormality.  The Veteran was discharged home on September 3, 
2005.  

The following day he was found unresponsive by his wife and 
was readmitted to Saint Francis Hospital.  On September 4, 
2005, he underwent a right frontal craniotomy with evacuation 
and drainage of subdural hematoma.  He was then transferred 
to the neurological intensive care unit where he required 
prolonged ventilation.  On September 6th, he was noted to be 
intubated and difficult to wean due to intolerance of 
spontaneous breathing trials.  A September 9, 2005, neurology 
consultation report noted the Veteran had experienced some 
predominantly focal seizures, with the last one on September 
8th.  An EEG was pending. The physician noted that judicious 
seizure precautions were in place.  A September 9, 2005 
consultation report noted the Veteran was still at 
significant risk for aspiration.  The Veteran was to begin 
physical therapy and occupational therapy as soon as 
possible.  It was noted that he may need an acute inpatient 
stay before discharge to home.  A September 11, 2005 chest X-
ray noted the Veteran's feeding catheter had been pulled out 
of the stomach and was looped within the mid-thoracic 
esophagus.  On September 12th, he was noted to be at moderate 
risk for aspiration, with problems of coughing, drooling, and 
delays in swallowing.  A CT of the brain on September 13, 
2005 showed ventriculoperitoneal shunt in place and low 
density fluid over the right convexity as before.  On 
September 14, 2005, the Veteran's speech was noted to be 
slurred.  On September 15th, he was noted to be very 
lethargic.

On November 2, 2005, the Veteran was again found unresponsive 
and transported to the emergency department of Saint Francis 
Hospital.  He was intubated.  A CT scan of the head showed 
chronic subdural hematoma overlying the left parietal lobe, 
with an acute component and significant mass effect and 
midline shift with subfalcial herniation.  There was also a 
small, right subdural hematoma with evidence of re-bleed on 
the right.  The Veteran underwent emergent left 
frontoparietal craniotomy for evacuation and drainage of 
subdural hematoma, with resection of membranes.  EEG on 
November 9th noted evidence of seizures.  It was interpreted 
as a markedly abnormal EEG with marked slowing of the 
background rhythms as well as an occasional interictal 
discharge.  A tracheostomy was performed on November 10th.  
On November 12th, a CT of the head showed continued mixed-
density extra-axial fluid about the left frontal and parietal 
convexities producing some cortical buckling of the left 
frontal lobe.  A November 14th CT of the head showed 
bilateral convexity subdural hematoma, left greater than 
right.  There was eight millimeters of left-to-right midline 
shift compared with 11 millimeters on the previous 
examination.  On November 15th, the Veteran was noted to be 
ventilated and not responsive.  He was being evaluated for 
possible gastrostomy tube placement.  On November 16th, the 
tracheostomy tube was noted to be still in place.  On 
November 18th the Veteran's eyes were open but he was not 
responsive.  A pulmonary consultation that day noted that the 
plan was to continue trials of CPAP to wean the Veteran off 
the ventilator.

The appellant's wife provided sworn testimony before the 
undersigned that the Veteran could not have been transferred 
to a VA facility during his hospitalizations as that would 
have required him to be discharged by a physician and to have 
been transported by ambulance.  She provided copies of the 
Tulsa Emergency Medical Services Authority (the sole 
ambulance provider for the city of Tulsa) protocols governing 
transfer of neurological patients, which showed that a 
physician-to-physician transfer would be required.  She 
testified that on each occasion the Veteran was not 
discharged by a physician at the time that the VAMC has 
determined that reimbursement was not warranted, and that 
there was no neurologist available at the VAMC in Muskogee.

Payment or Reimbursement of Expenses Incurred at Saint 
Francis Hospital

The Veteran essentially argues that he is entitled to 
reimbursement or payment on the basis that the entire periods 
of hospitalization in question were for treatment of a 
medical emergency for which a VA medical facility was not 
feasibly available and that transfer to such facility was not 
feasible.  

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 
1008. Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

Here, the veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the veteran to a Department facility or 
other Federal facility.  Id.

The Board will consider and apply the amended version of 38 
U.S.C.A. §§ 1725 which is more favorable to the claimant 
because it liberalizes the law by mandating reimbursement and 
expanding the definition of emergency treatment.

The record clearly establishes that the Veteran's periods of 
care beginning at Saint Francis Hospital for the four 
hospitalizations in question were for an emergency medical 
condition manifesting itself by acute symptoms of sufficient 
severity that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the Veteran in serious jeopardy.  In each case 
he was either unresponsive and/or manifesting symptoms of 
brain hemorrhage.  In any event, the VAMC has already 
authorized reimbursement of the initial portions of each of 
the four hospitalizations on the basis of emergency 
treatment.  It is also thus evident that the VAMC determined 
that no VA or other Federal facility/provider was feasibly 
available for the required emergency treatment for the four 
hospitalizations.  

With respect to when it became feasible for the Veteran to be 
transferred safely to a VA facility or other Federal facility 
and such facility was capable of accepting such transfer, the 
record shows that the Veteran had a shunt and/or intubation 
in place during his hospitalizations and that any transfer to 
another facility would have to have been done by ambulance.  
The ambulance protocols submitted by the Veteran's wife show 
that a physician-to-physician transfer would have been 
required for the Veteran to be moved.  There is no evidence 
of record to show that a treating physician at Saint Francis 
Hospital authorized such a transfer at any time during the 
hospitalizations at issue.  The hospitalization records show 
ongoing treatment including frequent CT scans and monitoring 
of the Veteran's neurological and pulmonary status.  There is 
also no evidence of record that a neurosurgeon was available 
at VAMC Muskogee during the periods in question.

Based on these findings, the Board concludes that the 
criteria for entitlement to payment of private medical 
expenses incurred at Saint Francis Hospital for the periods 
of February 5, 2005, to March 10, 2005; September 2, 2005, to 
September 3, 2005; September 8, 2005, to September 16, 2005; 
and November 11, 2005, to November 18, 2005, are met.  The 
evidence in this case supports the Veteran's claims and they 
are therefore granted.  The Board notes that in reaching this 
conclusion, the evidence is at least in equipoise, and the 
benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Payment or reimbursement of private medical expenses incurred 
at Saint Francis Hospital from February 5, 2005, to March 10, 
2005, is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.

Payment or reimbursement of private medical expenses incurred 
at Saint Francis Hospital from September 2, 2005, to 
September 3, 2005, is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

Payment or reimbursement of private medical expenses incurred 
at Saint Francis Hospital from September 8, 2005, to 
September 16, 2005, is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.

Payment or reimbursement of private medical expenses incurred 
at Saint Francis Hospital from November 11, 2005, to November 
18, 2005, is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


